                 Case: 19-10412   Doc: 131   Filed: 06/18/19   Page: 1 of 3



Dated: June 18, 2019

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:

DESTINY PETROLEUM LLC,                              Case No. 19-10412-SAH
                                                    Chapter 11
          Debtor.

               ORDER GRANTING DEBTOR’S FIRST OMNIBUS MOTION
              FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTOR
                TO ASSUME CERTAIN EXECUTORY CONTRACTS AND
               (II) FIXING CURE AMOUNTS WITH RESPECT THERETO

          This matter comes on for consideration based on the Debtor’s First Motion for

Entry of an Order (I) Authorizing the Debtor to Assume Certain Executory Contracts and

(II) Fixing Cure Amounts With Respect Thereto [Doc. 125] (the “Motion”) filed by

Debtor Destiny Petroleum LLC (the “Debtor”).1




          1
        Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Motion.
1379828
              Case: 19-10412       Doc: 131   Filed: 06/18/19    Page: 2 of 3




       Counsel represents that the Motion was served upon all parties in interest on

June 3, 2019, and the deadline for filing responses was June 17, 2019, which passed

without response being filed or served. The Motion is thereby deemed confessed.

       IT IS HEREBY ORDERED THAT:

       1.     The Motion is GRANTED to the extent set forth herein.

       2.     Pursuant to Bankruptcy Code section 365(a), the Debtor is authorized to

assume the executory contracts identified in Exhibit 1 to the Motion.

       3.     Within sixty (60) days of the entry of this Order, the Debtor shall pay the

cure amounts set forth in Exhibit 1 to the Motion, if any, to the respective counterparties

identified therein, in satisfaction of Bankruptcy Code section 365(b).

       4.     The Debtor, its officers, employees, and agents are authorized to take or

refrain from taking such acts as are necessary and appropriate to implement and

effectuate the relief granted herein.

       5.     This Court shall retain jurisdiction over all matters arising from or related

to the interpretation and implementation of this Order.

       Findings of fact are based upon representation of counsel.

       IT IS SO ORDERED.

                                        #     #   #




                                              2
            Case: 19-10412      Doc: 131   Filed: 06/18/19   Page: 3 of 3




APPROVED:

/s/ Clayton D. Ketter
Clayton D. Ketter, OBA #30611
PHILLIPS MURRAH P.C.
Corporate Tower, 13th Floor
101 North Robinson Avenue
Oklahoma City, OK 73102
(405) 235-4100
(405) 235-4133 (fax)
cdketter@phillipsmurrah.com

Attorneys for Destiny Petroleum LLC




                                           3
